UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6484



STANLEY LORENZO WILLIAMS,

                                               Petitioner - Appellant,

          versus


DON  WOOD,   Superintendent;      THEODIS    BECK,
Secretary of Corrections,

                                              Respondents - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:06-cv-00750-JAB)


Submitted:   August 23, 2007                 Decided:   August 29, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se. Clarence Joe DelForge,
III, Mary Carla Hollis, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stanley Lorenzo Williams seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief without prejudice on all claims in his 28 U.S.C.

§ 2254 (2000) petition and also dismissing as frivolous Claims 1

and 2 with prejudice.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have

independently reviewed the record and conclude that Williams has

not made the requisite showing.             Accordingly, we deny the motion

for a certificate of appealability, deny leave to proceed in forma

pauperis, deny the motion to stay state court proceedings, and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                      - 2 -
        DISMISSED




- 3 -